Citation Nr: 0204254	
Decision Date: 05/08/02    Archive Date: 05/17/02

DOCKET NO.  97-21 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for shortening of the 
lower extremity.

3.  Entitlement to service connection for arthritis of the 
thoracic spine, claimed as secondary to service-connected 
shell fragment wound.

4.  Entitlement to service connection for degenerative 
changes of the knees bilaterally, claimed as secondary to 
service-connected shell fragment wound.

5.  Entitlement to an evaluation in excess of 10 percent for 
residuals of shell fragment wounds to the right lower 
extremity.

6.  Entitlement to an evaluation in excess of 10 percent for 
residuals of shell fragment wounds to the left lower 
extremity.





REPRESENTATION

Appellant represented by:	Attorney John Stevens Berry 


ATTORNEY FOR THE BOARD

M. N. Romero, Associate Counsel


INTRODUCTION

The veteran in this case served on active duty from July 1965 
to April 1969.  He had combat service as evidenced by his 
receipt of the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions by the Lincoln, 
Nebraska Regional Office (RO) of the Department of Veterans 
Affairs (VA).

By way of one of the aforementioned RO rating actions, the 
veteran's claim for entitlement to service connection for a 
hernia was denied.  The veteran did not perfect a timely 
appeal with respect to this issue.  As such, this matter is 
not presently before the Board for appellate consideration.

The veteran changed his power of attorney in this case from a 
veteran's service organization to a private attorney.

This case was previously before the Board in December 1998, 
at which time it was remanded to the RO for further 
development.  Such development having been completed, the 
case is again before the Board for appellate review.


FINDINGS OF FACT

1.  The veteran failed to report for a July 1999 VA 
examination, which was scheduled in conjunction with his 
claim for entitlement to service connection for bilateral 
hearing loss; he did not provide any good cause as to why he 
failed to report. 

2.  The medical evidence of record does not establish that 
the veteran's current bilateral hearing loss, noted many 
years after service, is related to noise exposure or any 
other incident during service.

3.  The veteran is diagnosed with left leg-length discrepancy 
of an undeterminable etiology.

4.  The veteran is not currently diagnosed with arthritis of 
the thoracic spine.

5.  The veteran is not currently diagnosed with degenerative 
changes of the knees bilaterally.

6.  Residuals of shell fragment wounds to the right lower 
extremity manifest no more than moderate injury to Muscle 
Group XIII.

7.  Residuals of shell fragment wounds to the left lower 
extremity manifest no more than moderate injury to Muscle 
Group XV.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1154(b), 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 
3.304(d) (2001).

2.  Shortening of the lower extremity was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 
(2001).

3.  Arthritis of the thoracic spine was not incurred in or 
aggravated by service, and is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. 
§§ 1101, 1110 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.310(a) (2001).

4.  Degenerative changes of the knees bilaterally were not 
incurred in or aggravated by service, and are not proximately 
due to or the result of a service-connected disability. 
38 U.S.C.A. §§ 1101, 1110 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.310(a) (2001).

5.  The criteria for an increased rating evaluation in excess 
of 10 percent for residuals of shell fragment wounds to the 
right lower extremity have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.56, 4.73, Diagnostic Codes 5313 and 5315 (2001).

6.  The criteria for an increased rating evaluation in excess 
of 10 percent for residuals of shell fragment wounds to the 
left lower extremity have not been met. 38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.56, 4.73, Diagnostic Codes 5313 and 5315 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Veterans Claims Assistance Act

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001); 66 Fed. Reg. 45620, 45630-631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

In this particular case, the record reflects that the veteran 
has received the degree of notice which is contemplated by 
law.  In April 1995 the veteran submitted a claim seeking 
entitlement to service connection for hearing loss.  By way 
of a July 1995 rating action, his claim was denied.  This 
particular rating action contained information indicating 
that service connection could be granted for a disease or 
injury, which was incurred during active military service or 
active duty for training.  In December 1998 the Board then 
issued a remand which contained notice indicating that a 
medical opinion was needed with regards to determining 
whether the veteran's hearing loss was combat related, or 
whether the condition was related to a post-service 
occurrence regarding noise exposure to such things like noise 
from a motorcycle.  Finally, by way of a more recent May 2000 
rating action issued during the pendency of this appeal, the 
veteran was put on notice regarding the evidentiary 
shortcomings which resulted in the denial of his claim of 
entitlement to service connection for bilateral hearing loss.  
Regarding the issues of entitlement to evaluations in excess 
of 10 percent for residuals of shell fragment wounds to the 
right and left lower extremities, by way of an October 1997 
statement of the case also issued during the pendency of this 
appeal, the veteran was put on notice regarding the old and 
new regulations applicable to rating the severity of his 
conditions.  In addition, the same October 1997 statement of 
the case gave notice to the veteran regarding the evidentiary 
shortcomings of his claim.  The Board's subsequent December 
1998 remand, requiring a medical re-evaluation of the 
veteran's conditions, then reiterated that the level of 
severity regarding the veteran's conditions was at issue for 
purposes of determining whether or not a higher rating 
evaluation was warranted.  Finally, in reference to the 
veteran's remaining claims, the RO sent correspondence dated 
in April 2001.  The referenced letter provided the veteran 
with a more detailed account of the recent enactment of the 
VCAA and the particular types of information and medical or 
lay evidence necessary to substantiate his claims.

The record reflects that VA has also met its duty to assist 
the veteran in obtaining evidence necessary to substantiate 
his claims.  The RO has made reasonable efforts to develop 
the record in that the veteran's service medical records were 
obtained and associated with the claims folder, and they 
appear to be intact.  The RO has also consistently requested 
VA outpatient and private treatment records, which were 
identified by the veteran.  Once received, the referenced VA 
and private medical records and reports were then associated 
with the claims folder, and they also appear to be intact.  
Lastly, and most importantly, the veteran has been provided 
with multiple relevant VA examinations.  The RO has 
subsequently obtained copies of each examination report, and 
they too, have been associated with the veteran's claims 
folder.  Presently, the veteran has not alleged that there 
are any additional medical records related to his claims that 
VA has not already obtained, and indeed, the Board is unable 
to identify any such evidence.  Thus, under the circumstances 
in this case, VA has satisfied both its duties to notify and 
assist the veteran.  Moreover, in August 2001, the RO 
properly gave the veteran's direct and secondary service 
connection claims additional consideration under the VCAA; 
nevertheless, adjudication of his remaining appeals, without 
remand to the RO for additional consideration under the new 
law, still poses no risk of prejudice to the veteran.  See, 
e.g. Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
Therefore, the issues of entitlement to evaluations in excess 
of 10 percent for residuals of shell fragment wounds to the 
right and left lower extremities, as well as the veteran's 
direct and secondary service connection claims are ready for 
appellate review.  

II.	Service Connection

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  If a condition noted during service is 
not shown to be chronic, then generally, a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303 (b) 2001.  In 
addition, service connection may also be granted on the basis 
of post-service initial diagnosis of a disease where the 
physician relates the current condition to the period of 
service.  In such instances, however, a grant of service 
connection is warranted only when "all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  38 C.F.R. § 3.303(d) 
(2001).

If an injury or disease was alleged to have been incurred or 
aggravated in combat, such incurrence or aggravation may be 
shown by satisfactory lay evidence, if the evidence is 
consistent with the circumstances, conditions, or hardships 
of service, even if there is no official record of the 
incident.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  
"Satisfactory lay or other evidence" under 38 U.S.C.A. 
§ 1154(b) means "credible evidence."  Collette v. Brown, 82 
F.3d 389, 393 (1996).  Thus, section 1154(b) considerably 
lightens the burden of a combat veteran who seeks benefits 
for a disease or injury which he alleges were incurred in 
combat service.  Id.

Secondary service connection will be granted when a 
disability is proximately due to, or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) 2001.  
Secondary service connection may also be established for a 
disorder which is aggravated by a service-connected 
disability.  See Allen v. Brown, 8 Vet. App. 439 (1995).  




A.	Bilateral hearing loss

Based on a May 1995 VA examination, the veteran has shown 
that he has a qualifying hearing loss disability for VA 
purposes.  That is, the determination of whether the veteran 
has a service-connectable hearing loss is governed by 
38 C.F.R. § 3.385, which states that for purposes of applying 
the laws administered by VA, impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 200, 3000 or 
4000 Hertz are 26 decibels or greater; or speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
See 38 C.F.R. § 3.385 (2001).  

Despite the fact that the veteran in this case has a 
bilateral hearing loss disability in accordance with VA 
regulation, the issue of whether the veteran's hearing loss 
is combat related or whether it is related to post-service 
occurrence regarding noise exposure to such things like noise 
from a motorcycle remains unresolved.  Moreover, because this 
determinative issue involves a medical question, the veteran 
was scheduled for a VA examination for purposes of assessing 
the etiology of his hearing loss. See Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991) (The Court has held that the Board 
may consider only independent medical evidence to support 
Board findings.)  By way of a December 1998 Board remand, the 
veteran was put on notice regarding the necessity of this 
examination.

Thereafter, as part of the development of his claim, the 
veteran was scheduled for a July 2, 1999, audiological 
examination at the Omaha, Nebraska VA medical center (VAMC); 
however, the veteran failed to appear for this examination.  
The record is not clear as to the reason the veteran failed 
to report for his scheduled examination and to date, the 
veteran has not provided any reasons for his failure to 
appear.  In a May 2000 supplemental statement of the case 
issued during the pendency of this appeal, it was noted that 
the veteran had failed to report to his aforementioned 
scheduled examination.  It was further noted that evidence 
expected from this examination, which might have been 
material to the outcome of his claim, could not be 
considered.  

Pertinent regulation provides that "[w]hen entitlement or 
continued entitlement to a benefit cannot be established or 
confirmed without a current VA examination or reexamination 
and a claimant, without good cause, fails to report to such 
examination, or reexamination, action shall be taken in 
accordance with paragraph (b)....of this section as 
appropriate."  38 C.F.R. § 3.655(a) (2001).  Accordingly, 
"[w]hen a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
38 C.F.R. § 3.655 (b) (2001) (emphasis added).

In this context, the Board notes that chronic diseases such 
as sensorineural hearing loss, may be presumed to have been 
incurred in service if it is manifested to a compensable 
degree within a year of discharge from a period of active 
service lasting 90 or more days.  38 U.S.C.A. §§ 1112, 1113, 
1131, 1137 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 
3.309 (2001).

In the instant case, the veteran's service medical records, 
as well as records of post service treatment, fail to show 
that the veteran suffered from hearing loss in service, or 
within one year thereafter.  As such, the above-referenced 
presumption for sensorineural hearing loss is not applicable 
in this case.  

Nevertheless, the Board has proceeded to apply the remaining 
pertinent VA regulations to the veteran's claim for 
entitlement to service connection for bilateral hearing 
disability, as service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

As noted earlier, based on his post-service May 1995 VA 
examination, the veteran clearly has a bilateral hearing loss 
disability in accordance with VA regulation 38 C.F.R. 
§ 3.385.  The veteran has alleged that he incurred this 
hearing loss disability as the result of having stepped on a 
land mine while serving in Vietnam.  See King v. Brown, 5 
Vet. App. 19, 21 (1993) (the veteran is competent to offer 
lay evidence of what occurred during his period of service.)  
While perhaps not limited to the veteran's land mine 
incident, the veteran's history of noise exposure in service 
is corroborated by the fact that he had combat service, as 
evidenced by his receipt of a Purple Heart Medal.  
Accordingly, the Board determines that the veteran's account 
as to the circumstances surrounding his exposure to loud 
noise in service is credible.

Even assuming that the veteran's lay statement as it relates 
to his combat status could be considered satisfactory, 
credible lay evidence of in-service noise exposure, 
38 U.S.C.A. § 1154(b); Collete, supra, none of the evidence 
currently of record contains a medical opinion relating the 
veteran's current bilateral hearing loss disability with his 
period of military service, or with any exposure to noise 
during service.  Thus, in the absence of a nexus between the 
veteran's current bilateral hearing loss disability and his 
period of service, to include any exposure to noise in 
service, service connection for bilateral hearing loss is not 
warranted.

B.	Shortening of the lower extremity

In October 1999, the veteran underwent a VA examination in 
conjunction with his claim for entitlement to service 
connection for shortening of the lower extremity.  Upon 
physical examination of the veteran, the examiner determined 
that the veteran's left leg was "indeed, approximately 1/4 of 
an inch shorter than the right leg."  The impression at this 
time, was leg-length discrepancy.  Despite having had the 
opportunity to review the veteran's medical records, as well 
as obtaining a personal history from the veteran himself, in 
addition to physically examining the veteran in October 1999, 
the same examiner subsequently established that he was unable 
to determine the etiology of the veteran's leg-length 
discrepancy.

Because evidence linking the veteran's leg-length discrepancy 
to his period of active military service is both notably 
absent in the instant case, and is subsequently necessary in 
order to support the veteran's current service connection 
claim, the Board determines that the veteran's claim for 
entitlement to service connection for shortening of the lower 
extremity must fail.  38 C.F.R. § 3.303.

C.	Arthritis of the thoracic spine

In September 1999, the veteran had a magnetic resonance 
imaging (MRI)
in conjunction with his claim for entitlement to service 
connection for arthritis of the thoracic spine claimed as 
secondary to service-connected shell fragment wound.
The MRI revealed no evidence of acute fracture or 
subluxation.  Alignment of the thoracic spine appeared 
normal.  Only minimal degenerative changes were noted about 
the disc spaces.  The impression was negative thoracic spine.

Based on the veteran's September 1999 MRI, the medical 
evidence in this case shows that at the present time, the 
veteran has not been diagnosed with arthritis of the thoracic 
spine.  Therefore, service connection may not be granted if 
the claimed disability is not present.  Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  Likewise, the veteran is 
precluded from entitlement to secondary service connection, 
as he has not established the existence of arthritis of the 
thoracic spine, which has been either caused or aggravated by 
his service-connected shell fragment wound.  38 C.F.R. 
§ 3.310(a); Allen v. Brown, supra. 

D.	Degenerative changes of the knees bilaterally

In October 1999 the same physician as referenced above in 
part B examined the veteran in conjunction with his claim for 
entitlement to degenerative changes of the knees bilaterally 
claimed as secondary to the veteran's service-connected shell 
fragment wound.  Musculoskeletal examination revealed that 
both of the veteran's knees could be fully extended, with 
flexion well past 120 degrees.  In December 1999 the examiner 
established that he found no evidence on examination of 
significant arthritis in the veteran's knees.  This 
conclusion was based on the fact that the veteran had full 
range of motion, his knees were not crepitant or tender, and 
McMurray and Lachman's maneuvers were negative.  

Based on the examiner's conclusion that degenerative changes 
of the knees bilaterally do not exist, service connection for 
such disabilities may not be assigned.
Rabideau v. Derwinski, supra.  In the same manner, the 
veteran is again precluded from entitlement to secondary 
service connection, as he has not established the existence 
of a claimed disability, which has been either caused or 
aggravated by his service-connected shell fragment wound.  
38 C.F.R. § 3.310(a); Allen v. Brown, supra.

III.	Increased rating evaluations

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  Id.  The VA has a 
duty to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 
589, 593 (1991).  When after a careful review of all 
available and assembled data a reasonable doubt arises 
regarding the degree of disability, such reasonable doubt 
must be resolved in favor of the claimant.  38 C.F.R. § 4.3 
(2001).

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of the disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  38 C.F.R. §§ 4.1, 4.2, 4.10 (2001).

Moreover, pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (2001).  Therefore, when there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2001).

In the present case, the veteran's residuals of shell 
fragment wounds to both his right and left lower extremities 
have been currently rated by the RO in accordance with muscle 
injuries.  With regards to the veteran's right lower 
extremity, the RO specifically rated the veteran for injuries 
involving muscle group XIII, and he received a 10 percent 
evaluation.  With regards to the veteran's left lower 
extremity, the RO specifically rated the veteran for injuries 
involving muscle group XV, and he received a 10 percent 
evaluation.

The Board notes that during the pendency of the veteran's 
current appeal, the rating schedule criteria for determining 
the disability evaluations to be assigned for muscle injuries 
was changed effective July 3, 1997. Where the law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the claimant 
will apply.  See Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).

In evaluating muscle disabilities, the applicable regulation 
provides that various factors are to be considered.  The 
cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  See 
38 C.F.R. § 4.54 (prior to July 3, 1997), § 4.56(c) (on and 
after July 3, 1997).  

The Schedule of Ratings characterizes injuries to Muscle 
Group XIII (Function: extension of hip and flexion of knee; 
outward and inward rotation of flexed knee; acting with 
rectus femoris and sartorius (see XIV, 1, 2) and 
synchronizing simultaneous flexion of hip and knee and 
extension of hip and knee by belt-over-pulley action at knee 
joint.)  Posterior thigh group, hamstring complex of 2-joint 
muscles: (1) biceps femoris; (2) semimembranosus; (3) 
semitendinosus.  Under diagnostic code 5313, slight, 
moderate, moderately severe, and severe injury warrant 
evaluations of zero percent, 10 percent, 30 percent and 40 
percent.  See 38 C.F.R. § 4.72, Diagnostic Code 5313 
(effective prior to July 3, 1997), § 4.73, Diagnostic Code 
5313 (effective on and after July 3, 1997).

The Schedule of Ratings characterizes injuries to Muscle 
Group XV (Function: Adduction of hip (1, 2, 3, 4); flexion of 
knee (4).)  Mesial thigh group: (1) Adductor longus; (2) 
adductor brevis; (3) adductor magnus; (4) gracilis.  Under 
diagnostic code 5315, slight, moderate, moderately severe, 
and severe injury warrant evaluations of zero percent, 10 
percent, 20 percent, and 30 percent.  See 38 C.F.R. § 4.72, 
Diagnostic Code 5315 (effective prior to July 3, 1997), 
§ 4.73, Diagnostic Code 5315 (effective on and after July 3, 
1997).

In conjunction with the diagnostic codes in the Schedule of 
Ratings, the regulations set forth criteria for defining 
slight, moderate, moderately severe, and severe muscle 
injuries due to gunshot wounds or other muscle trauma.  See 
38 C.F.R. § 4.56 (effective prior to and on and after July 3, 
1997).

A through and through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  38 C.F.R. § 4.56(b) (2001).  This same 
provision may also be found in the regulations in effect 
prior to July 3, 1997, at 38 C.F.R. § 4.72.

Presently, the old and new rating schedule criteria for 
determining the disability evaluations to be assigned for 
muscle injuries have been considered by the Board.  As shown 
above, the regulatory changes pertinent to the veteran's 
increased rating claims are not so significant that they have 
an affect on the outcome of his case.  Accordingly, the 
veteran will not be prejudiced by the Board's election in 
this decision to discuss his increased rating claims based on 
the new criteria.  See Karnas, supra; Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  

To determine the appropriate level of disability the type of 
injury, history and complaint, and objective findings must be 
considered.  38 U.S.C.A. § 4.56.  As previously noted, a 
through and through muscle injury warrants no less than a 
moderate disability evaluation.  In this instance, the 
injuries to Muscle Group XIII in the right lower extremity 
and Muscle Group XV in the left lower extremity are each 
considered to be moderate, thus warranting a rating 
evaluation of 10 percent.  The type of injury contemplated 
for a moderate disability consists of a through and through 
or deep penetrating wound of short track from a single 
bullet, small shell or shrapnel fragment, without explosive 
effect of high velocity missile, residuals of debridement or 
prolonged infection.  History and complaint consists of 
service department record or other evidence of in-service 
treatment for the wound.  Record of consistent complaint of 
one or more of the cardinal signs and symptoms of muscle 
disability as defined in 38 C.F.R. § 4.56(c) is required, 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  Objective findings consists of entrance and (if 
present) exit scars, small or linear, indicating short track 
of missile through muscle tissue.  There must be some loss of 
deep fascia or muscle substance or impairment of muscle tonus 
and loss of power or lowered threshold of fatigue when 
compared to the sound side.  38 C.F.R. § 4.56(d)(1) (2001).

A.	Residuals of shell fragment wounds to the right and left  
lower extremities

With regards to the present case, a service medical report 
dated March 18, 1967, indicates the veteran sustained 
shrapnel wounds to both of his lower extremities.  There was 
no evidence of fracture, artery, or nerve injury.  The 
shrapnel was surgically removed, and debridement of the wound 
was performed.

On March 26, 1967, the veteran was transferred to a Naval 
hospital in Yokosuka, Japan.  On March 31, 1967, under 
satisfactory spinal anesthesia, the veteran's wounds were 
closed secondarily.  In the post operative period, the wounds 
drained purulent material, although the veteran's 
inflammation had subsided.  It was noted that with nursing 
care, the veteran's wounds would heal by secondary intent.

On April 23, 1967, the veteran was transferred to the Naval 
Hospital in Great Lakes, Illinois.  X-rays of both of the 
veteran's lower extremities were negative, or within normal 
limits.  During the course of the veteran's hospitalization, 
he developed a clean granulating base in each of his wounds, 
and he was sent on convalescent leave with dry dressings in 
place.  He returned from convalescent leave with all wounds 
healed.   On May 24, 1967, the veteran, having obtained the 
maximum benefits of hospitalization, was discharged to full 
duty.

In October 1969, the veteran underwent a post-service VA 
special orthopedic examination.  Upon physical examination, 
the veteran's left and right lower extremity wounds were 
described as firm, well healed and non-tender, showing no 
muscle loss or herniation.  The veteran's lower extremities 
were freely moveable with full range of toe, ankle, knee, and 
hip motion.  

In August 1969, the veteran received emergency room treatment 
for a ruptured abscess at the site of his old left calf 
shrapnel wound.  X-rays showed a "small screw or nail" 
deeply imbedded in the muscle of the left calf.

In December 1969, the veteran was hospitalized for his above-
referenced old shrapnel wound involving the medial aspect of 
his left mid-calf.  

In January 1971 the veteran underwent an additional VA 
special orthopedic examination.  As part of his personal 
history, he reported that he had injured both of his lower 
extremities in a motorcycle accident in June 1969 after being 
discharged from the service.  The veteran advised that since 
his hospitalization in December 1969, he had had no 
subsequent drainage.  X-rays take of the veteran's left lower 
extremity taken in August 1970 were described as normal in 
all respects except that there was one metallic foreign body 
situated in the middle third of the leg in the soft tissue on 
the medial posterior aspect.  Finally, the veteran had no 
complaints referable to the right lower extremity other than 
one area being sensitive when he bumped it where a piece of 
shrapnel was situated directly under the skin.

Physical examination of the area where the above-referenced 
shrapnel was situated was nontender to palpation.  The 
overlying skin was unremarkable, and there was no other 
evidence of disorder in this area.  The veteran walked 
without a limp, and he was able to walk on the heels and tips 
of the toes, inside and outside of the feet, without 
difficulty.  There was no atrophy of the musculature of 
either of the lower extremities.  There was full range of 
motion of all joints of both lower extremities with no 
abnormalities to be found in any of the joints per se.  There 
were no residual cicatrices of the right lower extremity of 
any clinical or cosmetic significance.  None of the 
cicatrices were tender, including the largest area over the 
posterior aspect of the left lower extremity.  There was no 
evidence of neurologic or peripheral vascular deficit.

An August 1989 x-ray of the veteran's right lower extremity 
showed no abnormalities.  The impression was negative right 
lower leg.  Views of the right femur revealed small metallic 
foreign body in the soft tissues of the medial thigh.  There 
were no bony abnormalities.  Lateral views of the left lower 
leg showed a small metallic nail in the soft tissues of the 
calf.  No bony abnormalities were seen.

A treatment report, also dated in August 1989 shows the 
veteran complained of numbness in the right leg and gluteal 
area.

In July 1996 the veteran underwent two separate VA 
examinations.  Physical examination revealed that the veteran 
had scars on both of his legs.  He had full range of motion 
in both of his knees.  An x-ray of his right and left hip was 
normal.  The veteran had weakness of both flexion and 
extension of the left knee when compared to the right knee.  
There was no obvious evidence of pain.  There was no muscle 
herniation.  The diagnosis was partial soft tissue loss of 
the left leg behind the knee.  Muscles involved gastrocnemius 
and biceps femoris.  The veteran was also diagnosed with 
intermittent aching and numbness of the right upper thigh, 
although on neurological examination, the veteran's sensation 
was basically intact with the exception that he had decreased 
sensation behind the left knee to pinprick.  Among other 
assessments, was history of shrapnel injury to both thighs 
and to the right buttock without major residual with the 
exception that he has sensory loss in the left leg. 

In October 1999 the veteran was seen in the VAMC rheumatology 
clinic.  On this occasion his left hip could be flexed to 110 
degrees.  His right hip could be flexed to 120 degrees.  Both 
knees could be fully extended, with flexion well past 120 
degrees.  Neurologically, the veteran's deep tendon reflexes 
were brisk and symmetric.  His strength was full and equal in 
all four extremities.  

In August 2001 the veteran underwent his most recent VA 
examination.  He complained that shrapnel in his legs caused 
him to have morning stiffness.  He left his job in February 
2001 after his fourth stroke.  He had full range of motion in 
his lower extremities.  His deep tendon reflexes were intact.  
The diagnoses was shrapnel injury with mild cutaneous nerve 
defect popliteal fossa region left leg.

Based on the above medical evidence which is of record 
pertaining to the veteran's shell fragment wounds to his 
lower extremities, the Board determines that sufficient 
criteria have in fact been met to appropriately characterize 
the veteran's injuries to Muscle Group XIII in his right leg, 
and Muscle Group XV in his left leg, as moderate, thus 
warranting the correct rating evaluation of 10 percent.  See  
38 C.F.R. § 4.73, Diagnostic Codes 5313 and 5315.  First, it 
has shown that the veteran's injury is of the type which is 
contemplated for a moderate disability.  Service medical 
records establish that the type of injury sustained by the 
veteran in both his lower extremities consisted of deep 
penetrating wounds from shrapnel fragments.  No bone, 
arterial, or nerve injury was noted.  The records also show 
the veteran received in-service treatment for his wounds.  
Shrapnel had to be removed and the wound debrided.  The 
veteran then remained hospitalized for a little more than a 
month.  Following his discharge from service, the veteran has 
had varying complaints of residuals, which he associates with 
his shell fragment injuries.  In August 1969, the veteran 
received emergency room treatment for a ruptured abscess at 
the site of his old left calf shrapnel wound.  In December 
1969 the veteran was hospitalized with complaints of pain 
stemming from his old left-leg shrapnel wound scar.  During 
the veteran's hospitalization, his scab area was debrided.  
In January 1971 the veteran complained that he had a 
sensitive area of his right lower extremity due to a piece of 
shrapnel which was situated directly under the skin.  Later, 
in the 1990s, the veteran complained that he began to 
experience numbness in his right leg and gluteal area.  More 
recently, in August 2001 the veteran complained that shrapnel 
in his legs have caused him to experience stiffness which 
occurs in the morning.  Consequently, the nature of the 
veteran's injuries coupled with his complaints and objective 
medical findings, has been shown to be consistent with an 
overall rating of moderate for the veteran's injuries to 
Muscle Group XIII in his right leg and Muscle Group XV in his 
left leg.  As such the current rating of 10 percent for 
residuals of shell fragment wounds to the veteran's left and 
right lower extremities is appropriate.  See  38 C.F.R. 
§ 4.73, Diagnostic Codes 5313 and 5315.

The type of muscle injury contemplated for moderately severe 
disability consists of a through and through or deep 
penetrating wound by small high velocity missile or large 
low-velocity missile, with debridement, prolonged infection, 
or sloughing of soft parts, and intermuscular scarring.  
History and complaints consists of service department record 
or other evidence showing hospitalization for a prolonged 
period for treatment of wound.  Record of consistent 
complaint of cardinal signs and symptoms of muscle disability 
as defined in 38 C.F.R. § 4.56 (c) is required, and if 
present, evidence of inability to keep up with work 
requirements.  38 C.F.R. § 4.56(d)(3) (2001).  

As service medical records show that the veteran's wounds 
were not caused by small high velocity or large low-velocity 
missiles, nor was there prolonged infection or sloughing of 
soft parts, and intermuscular scarring, the veteran is not 
shown to have the type of injury contemplated for moderately 
severe disability.  Moreover, the veteran's disability in 
both his right and left lower extremities has not 
demonstrated any of the other numerous objective findings for 
moderately severe disability.  Notably, the veteran was 
hospitalized in December 1969 for treatment of a ruptured 
abscess at the site of his old left calf shrapnel wound, 
however, this was not a "prolonged" hospitalization.  
Absent, this hospitalization, the record is void of any other 
instances wherein the veteran underwent prolonged 
hospitalization for the treatment of his wounds.  Likewise, 
there is no indication in the record that the veteran's lower 
extremity wounds kept him from keeping up with his work 
requirements as required for the characterization of his 
muscle injuries as moderately severe.  To date, the veteran's 
neurological findings are fully in tact, he has full range of 
motion in both his hips and knees,  and during his October 
1999 examination, the veteran's strength was described as 
full and equal in his lower extremities.  In the absence of 
the criteria necessary for a moderately severe rating of the 
veteran's left and right leg muscle injuries, the Board 
determines that the current rating of 10 percent and no 
higher for a moderate disability is appropriate.

IV. Conclusion

In reaching the decisions in this case, the Board has 
considered the matter of the resolution of reasonable doubt 
in favor of the veteran.  However, application of the 
benefit-of-the doubt doctrine rule is only appropriate when 
the evidence is evenly balanced or in relative equipoise.  
Gilbert v. Brown, 5 Vet. App. 49, 53-56 (1990).  Such is 
decidedly not the case in regards to both the veteran's 
claims for service connection, secondary service connection, 
and his claims for increased rating evaluations for shell 
fragment wounds to his right and left leg.  As reported 
earlier, there is no competent medical evidence of record 
relating the veteran's bilateral hearing loss disability with 
his period of military service, or with any exposure to noise 
during service.  Likewise, the record is void of any medical 
evidence which links the veteran's leg-length discrepancy to 
his period of active military service.  With regards to the 
veteran's remaining secondary service connection claims for 
arthritis of the spine and knees, a currently disability has 
not been shown to exist.  Finally, in regards to the 
veteran's increased rating claims, both the lay and medical 
evidence of record has not created a reasonable doubt 
regarding the current level of the veteran's disabilities.  
In a similar manner, the Board notes there is additionally a 
lack of evidence regarding an exceptional or unusual 
disability picture with related factors such as marked 
interference with employment or frequent periods of 
hospitalization , as to warrant referral of the case to 
appropriate VA officials for consideration of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2001); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).



ORDER

1.  Entitlement to service connection for bilateral hearing 
loss is denied.

2.  Entitlement to service connection for shortening of the 
lower extremity is denied.

3.  Entitlement to service connection for arthritis of the 
thoracic spine, claimed as secondary to service-connected 
shell fragment wound is denied.

4.  Entitlement to service connection for degenerative 
changes of the knees bilaterally, claimed as secondary to 
service-connected shell fragment wound is denied.

5.  Entitlement to an evaluation in excess of 10 percent for 
residuals of shell fragment wounds to the right lower 
extremity is denied.

6.  Entitlement to an evaluation in excess of 10 percent for 
residuals of shell fragment wounds to the left lower 
extremity is denied.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

